Citation Nr: 1513381	
Decision Date: 03/30/15    Archive Date: 04/03/15

DOCKET NO.  11-12 739	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Whether the rating reduction for herniated L5-S1 lumbar disc status post discectomy and anterior spinal fusion with plate and two screws from 40 percent to 20 percent as of January 1, 2010, was proper.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran-Appellant


ATTORNEY FOR THE BOARD

Kristi L. Gunn, Counsel


INTRODUCTION

The Veteran served on active duty from November 2002 to February 2008.  

This appeal to the Board of Veterans' Appeals (Board/BVA) is from a September 2009 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).  

In support of her claim, the Veteran testified at a hearing at the RO in February 2015 before the undersigned Veterans Law Judge (VLJ) of the Board.  This type of hearing is often and more commonly referred to as a Travel Board hearing.  A transcript of the hearing is of record.  

Rating-reduction claims are different from increased-rating claims.  See Dofflemeyer v. Derwinski, 2 Vet. App. 277, 279-80 (1992) ("The BVA incorrectly phrased the issue in terms of whether appellant was entitled to an increased rating; in fact and in law, the issue presented to the BVA, and to this Court, is not whether the veteran was entitled to an increase but whether the reduction of appellant's rating from 100% to 10% was proper."); see also Peyton v. Derwinski, 1 Vet. App. 282, 286 (1991) ("This is a rating reduction case, not a rating increase case.").  If a claim is appealed to the Board on the basis of a reduction only, there is no need to also discuss whether ratings in excess of the reduction are warranted.  As such, in this case, only the propriety of the reduction is at issue in this appeal.

This appeal has been processed entirely electronically using the Veterans Benefits Management System (VBMS), so is paperless.

This claim requires further development before being decided on appeal, however, so the Board is remanding it to the Agency of Original Jurisdiction (AOJ).  



REMAND

By way of procedural background, in a June 2008 rating decision, service connection was granted for a low back disability - namely, for herniated L5-S1 lumbar disc status post discectomy and anterior spinal fusion with plate and two screws.  The RO assigned an initial 40 percent rating for this disability retroactively effective from February 20, 2008, based in part on the results of 
range-of-motion testing done during an April 2008 VA compensation examination.  

In June 2009, the Veteran had another VA examination for this service-connected low back disability.  And based on the results, a July 2009 rating decision proposed to reduce the 40 percent rating for her low back disability to 20 percent given the findings - including as concerning her range of motion - noted during that more recent medical evaluation.  The proposed rating reduction was effectuated in a subsequent September 2009 rating decision and the lesser 20 percent rating made effective as of January 1, 2010, the first day of the third month following notice of the reduction.  

In December 2009, the Veteran submitted her notice of disagreement (NOD) concerning the reduction in rating for her service-connected low back disability.  She reported receiving continuous treatment for this disability at the local VA outpatient clinic, with the most recent treatment visit in November 2009.  See her December 2009 NOD.  While VA treatment records from July 2008 to August 2009 and from April 2010 to May 2013 have been obtained, notably, those from November 2009 apparently have not been since not in the file.  


A rating reduction must be based on improvement in a disability that reflects an improvement in the Veteran's ability to function under the ordinary conditions of life and work.  See Brown v. Brown, 5 Vet. App. 413, 420-21 (1993).  A rating reduction also must be based on adequate examinations and must have been supported by the evidence on file at the time of the reduction.  See Tucker v. Derwinski, 2 Vet. App. 201 (1992) (holding that failure of examiner to review claims file rendered reduction decision void ab initio); Dofflemeyer v. Derwinski, 2 Vet. App. 277 (1992).

In this particular case at hand, VA has constructive - even if not actual - possession of the additional VA treatment records mentioned that may contain evidence relevant to this appeal in terms of assessing the severity of the Veteran's service-connected back disability.  Bell v. Derwinski, 2 Vet. App. 611, 613 (1992) (VA medical records are in constructive possession of the agency and must be obtained if the material could be determinative of the claim).  However, because these records are not in the electronic file, the Board cannot determine that no reasonable possibility exists that these outstanding records are relevant to the Veteran's claim.  Therefore, attempts must be made to obtain these additional records so they, too, may be considered in determining whether it was appropriate to have reduced the rating for the Veteran's low back disability.  See 38 C.F.R. § 3.159(c).

Accordingly, this claim is REMANDED for the following additional development and consideration:

1.  Ask the Veteran to provide the names and addresses of any and all health care providers who have evaluated or treated her service-connected low back disability.  And after acquiring this information and obtaining any necessary authorization, obtain and associate all outstanding pertinent records with the electronic file.

A specific request must be made for records from the William V. Chappell, Jr., VA Satellite Outpatient Clinic in Daytona Beach, Florida, dated since November 2009.  

The amount of effort needed to be expended on obtaining all identified records depends on who has custody of them.  If they are not in the custody of a Federal department or agency, then the attempts to obtain them are governed by 38 C.F.R. § 3.159(c)(1), whereas subpart (c)(2) controls if they are.  So make as many attempts to obtain identified records as this VA regulation requires.  Also appropriately notify the Veteran if unable to obtain identified records.  38 C.F.R. § 3.159(e)(1).  

2.  Then readjudicate this claim in light of this and all other additional evidence.  If this claim continues to be denied or is not granted to the Veteran's satisfaction, send her and her representative a supplemental statement of the case SOC (SSOC) and give them time to respond to it before returning the file to the Board for further appellate consideration of this claim.  

The Veterans-Appellant has the right to submit additional evidence and argument concerning this claim the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the U. S. Court of Appeals for Veterans Claims (Court/CAVC) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

